UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4349


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN ANTONIO GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:11-cr-00320-D-1)


Submitted:   October 5, 2012                 Decided:   November 8, 2012


Before WILKINSON and    NIEMEYER,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Raymond C. Tarlton,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Joshua L. Rogers, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan Garcia appeals the district court’s order denying

his    motion    to    dismiss      the    indictment    charging     him   with

possession of a prohibited object, in violation of 18 U.S.C.

§ 1791(a)(2) (2006). ∗       He asserts that the Double Jeopardy Clause

protects him from being indicted for the same misconduct that

resulted in his placement in prison disciplinary segregation.

We have previously rejected this argument.                 Patterson v. United

States, 183 F.2d 327, 328 (4th Cir. 1950); see United States v.

Simpson, 546 F.3d 394, 398 (6th Cir. 2008) (en banc) (collecting

cases and holding that “[t]he Double Jeopardy Clause was not

intended to inhibit prison discipline, and disciplinary changes

in    prison    conditions     do    not      preclude   subsequent     criminal

punishment for the same misconduct”); United States v. Brown, 59

F.3d 102, 103-04 (9th Cir. 1995) (same).

           Accordingly, we affirm the district court’s order.                 We

dispense   with       oral   argument      because   the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED

      ∗
       The denial of a motion to dismiss an indictment on double
jeopardy grounds is a final, appealable order. Abney v. United
States, 431 U.S. 651, 662 (1977).



                                          2